William LeCroy executed at U.S. Penitentiary | MyWabashValley.com         Page 1 of 6
          Case 1:19-mc-00145-TSC Document 291-2 Filed 10/09/20 Page 1 of 6



  82°       Farmersburg




  NEWS          WEATHER             SPORTS            COMMUNITY             CONTESTS     LIFESTYLE        GET LOCAL                GDL




  FEDERAL EXECUTIONS

  William LeCroy executed at U.S.
  Penitentiary
                                                                                                                 171
                                                                                                                   CURRENT
                                                                                                                        IN
                                                                                                                    DEATHS
                                                                                                                     (Includes
                                                                                                          THEthe
                                                                                                         IL:  WABASH         VALLEY
                                                                                                                 following counties)
                                                                                                         CLARK, CRAWFORD, EDGAR, JASPER, LAWRENCE &
    by: Web Desk                                                                                         RICHLAND
                                                                                                         IN:
    Posted: Sep 22, 2020 / 09:15 PM EDT / Updated: Sep 23, 2020 / 11:02 AM EDT                           CLAY, DAVIESS, GREENE, KNOX, MARTIN,
                                                                                                         SULLIVAN, VERMILLION, PARKE &




  TERRE HAUTE, Ind. (WTWO/WAWV) — William Emmett LeCroy, 50, on Tuesday
                                                                                                                     DON'T MISS
  became the sixth federal inmate executed by lethal injection this year at the Federal
  Correction Institution in Terre Haute. He was pronounced dead at 9:06 p.m.


      Federal Executions Coverage →

  A former U.S. soldier who said an obsession with witchcraft led him to slay a Georgia
  nurse in a bid to lift a spell he believed she put on him, LeCroy also said he believed she            Federal Executions Coverage
  might have been his old babysitter he called Tinkerbell, who he claimed sexually molested              Don't Miss / 3 months ago

  him as a child. LeCroy struck Joann Lee Tiesler at her home with a shotgun, bound and
  raped her. He then slashed her throat and repeatedly stabbed her in the back. After killing
  Tiesler, he realized she couldn’t possibly have been the one he believed molested him.
                                                                                                               TRENDING STORIES

  The execution took about 20 minutes. LeCroy was calm before his death, seemingly
                                                                                                          UPDATE: Westville, IL woman
  resigned to his fate. Asked if he had a final statement, he said, “Sister (Barbara) Battista       1    identified as pedestrian struck,
  will receive through the postal service my last statement.” Battista, of the anti-death-                killed on I-74

  penalty group Sisters of Providence, served as his final witness.
                                                                                                          Update: Three student-athletes
  When the execution began, LeCroy had his eyes open. A few minutes into the process,                2    injured in single-car crash at St.
                                                                                                          Mary-of-the-Woods
  however, he closed his eyes and his breathing became more difficult.

  A note LeCroy wrote before his arrest asked Tiesler for forgiveness, according to court                 Oreo debuts rainbow cookies in
                                                                                                     3
  filings. “You were an angel and I killed you,” it read. “I am a vagabond and doomed to                  support of LGBTQ+ community

  hell.”
                                                                                                     4    Warm Friday

      Read the full statement from Tiesler’s family here →
                                                                                                     5    Weather

  Tiesler’s family did not want to speak to the media, but issued a statement after LeCroy
  was pronounced dead.

  “Today justice was finally served. William LeCroy died a peaceful death in stark contrast to
  the horror he imposed on my daughter Joann,” Tom Tiesler’s statement began.




                                                                                                                              Exhibit 2
https://www.mywabashvalley.com/federal-executions/william-lecroy-executed-at-u-s-penit... 10/9/2020
William LeCroy executed at U.S. Penitentiary | MyWabashValley.com         Page 2 of 6
          Case 1:19-mc-00145-TSC Document 291-2 Filed 10/09/20 Page 2 of 6


  “I regret that it took nineteen years to get to this point, but it has bought some needed
  closure to Joann’s family and friends.”

  Tom Tiesler recalled his daughter: “Joann made good grades in high school and earned a
  scholarship to Berry College in Rome, Georgia. After graduation she moved back to
  Tennessee and attended Vanderbilt University on a work scholarship and earned a degree
  as a Nurse Practitioner, she graduated with honors. She went to work in Ellijay, Georgia
  and bought a cabin in Cherry Log, Georgia. Her plans were to start her own practice and
  marry her fiance, when she was murdered.”


      Anti-death penalty protetster making her mission to show
      ‘human side’ of death row inmate →

  He added, “I realize that some people are against the death penalty for various reasons,
  however I believe that premeditated murder, especially when it involves torture is a
  justification for the death penalty.”

  Lawyers for LeCroy had asked President Trump in a recent petition to commute his
  sentence to life in prison, citing, among other things, that LeCroy’s brother, Georgia State
  Trooper Chad LeCroy, was killed during a routine traffic stop in 2010, The Atlanta
  Journal-Constitution reported.

  “The pain and sorrow felt by the LeCroy family at potentially losing two of their sons is
  unimaginable,” the petition said. The petition to Trump notes that the man who killed
  LeCroy’s brother received a sentence of life in prison, arguing that the two cases show how
  capital cases can often be arbitrary.


      5th federal execution of 2020 on again after late ruling →

  LeCroy’s lawyers had also sought to halt the execution on appeal on grounds that his trial
  lawyers didn’t properly emphasize evidence about his upbringing and mental health that
  could have persuaded jurors not to impose a death sentence. This appeal delayed
  Tuesday’s execution by over 90 minutes, as lawyers awaited a decision from the Supreme
  Court.

  Two of the three July executions experienced 16-hour delays. Both August executions were
  performed on schedule. All last-minute legal appeals by the previous five death-row
  inmates ultimately failed.

  Over the previous 56 years, before the Trump administration’s reboot of executions in
  2020, the federal government had executed just three people — all in the early 2000s.
  Oklahoma City bomber Timothy McVeigh was among them.


      2 dead of virus at US prison where executions are scheduled →

  Last week, two inmates died in as many days from coronavirus at the federal prison
  complex where executions take place, creating concerns about those who would be
  attending this week’s executions.




https://www.mywabashvalley.com/federal-executions/william-lecroy-executed-at-u-s-penit... 10/9/2020
William LeCroy executed at U.S. Penitentiary | MyWabashValley.com         Page 3 of 6
          Case 1:19-mc-00145-TSC Document 291-2 Filed 10/09/20 Page 3 of 6


  Christopher Vialva, who was 19 when he murdered an Iowa couple in 1999, is scheduled to
  be executed Thursday. He would be the first Black man to be executed this year. One was a
  Navajo; the others were white.

  The Associate Press contributed to this report.


  Copyright 2020 Nexstar Inc. All rights reserved. This material may not be published, broadcast, rewritten, or redistributed.


  SHARE THIS
  STORY ▶




                                 MORE FEDERAL EXECUTIONS STORIES




  8th federal execution since July scheduled for
  Nov. 19
  by MICHAEL TARM and MICHAEL BALSAMO, Associated Press / Oct 1, 2020

  CHICAGO (AP) — A Black death-row inmate who was convicted of kidnapping
  and killing a Texas teenager in 1994 has been scheduled for execution in
  November, the Justice Department announced Wednesday.

  If the lethal injection goes ahead as scheduled Nov. 19, Orlando Hall would be
  the eighth person executed this year as part of the Trump administration's
  resumption of federal executions after a nearly two-decade pause.
  Read the Full Article




https://www.mywabashvalley.com/federal-executions/william-lecroy-executed-at-u-s-penit... 10/9/2020
William LeCroy executed at U.S. Penitentiary | MyWabashValley.com         Page 4 of 6
          Case 1:19-mc-00145-TSC Document 291-2 Filed 10/09/20 Page 4 of 6




  Victim’s mother releases statement after
  Thursday execution
  by Web Desk / Sep 25, 2020

  TERRE HAUTE, Ind. (WTWO/WAWV) -- Here is Todd Bagley's mother
  Georgia's complete statement on the execution of Christopher Vialva:

  After watching the news broadcast this morning, I was both hurt and
  disappointed that the death penalty was the issue, yet both sides of the story
  were not told. The story was focused on Vialva's life and the changes that he has
  made. This is not about him and his changed life, but about the victims in this
  case.

  Read the Full Article




  U.S. government puts first Black inmate to death
  since resumption of federal executions this year
  by Web Desk / Sep 25, 2020

  TERRE HAUTE, Ind. (WTWO/WAWV) -- Christopher Vialva, who was convicted
  in 2000 for the murders of Todd and Stacie Bagley, became the seventh man this
  year to be executed at Terre Haute's Federal Correction Institution.

  Vialva was pronounced dead at 6:46 p.m. Thursday.

  Read the Full Article




                                   TOP STORIES




  COVID-19 in Indiana:         Saint Mary-of-the-         Lt. Governor Crouch to
  Health officials report      Woods hosts local law      cut ribbon at Griffin
  1,488 new cases, 16          enforcement panel          Bike Park’s new
                                                          adaptive Freedom Trail




https://www.mywabashvalley.com/federal-executions/william-lecroy-executed-at-u-s-penit... 10/9/2020
William LeCroy executed at U.S. Penitentiary | MyWabashValley.com         Page 5 of 6
          Case 1:19-mc-00145-TSC Document 291-2 Filed 10/09/20 Page 5 of 6


  additional deaths
  statewide




  COVID-19 in Indiana:        New Indiana, Illinois   Police: Terre Haute
  Health officials report     COVID-19 cases down     man charged after
  835 new cases, 7            from Saturday           leading police on chase
  additional deaths                                   through several
                                                      parking lots




  Terre Haute woman           Health officials,       Retired teachers find a
  killed in Illinois crash,   business owners share   way to help struggling
  driver cited                how to enjoy fall and   students, even without
                              Halloween activities    the internet
                              safely

  Read more stories




                                 MORE STORIES




  Hungarian Hall hosts cabbage roll       Road Trip Apps
  fundraiser to raise money for
  building’s upkeep




  City of Terre Haute completes their     Change of Terre Haute hosts
  semi-annual clean-up                    community clean-up

  Read more stories




https://www.mywabashvalley.com/federal-executions/william-lecroy-executed-at-u-s-penit... 10/9/2020
William LeCroy executed at U.S. Penitentiary | MyWabashValley.com         Page 6 of 6
          Case 1:19-mc-00145-TSC Document 291-2 Filed 10/09/20 Page 6 of 6




                                                                     FOLLOW US




                                                                      NEWS APP




                News Sports Good Day Live      Community Contests About Us Get Local NewsNation Now                       Job Source

                           Contact Us / Careers With Us / EEO Report / WTWO: FCC Public File / Nexstar CC Certification
                                   Privacy Policy / Terms Of Use / Covers / Do Not Sell My Personal Information




                                                   © 1998 - 2020 Nexstar Inc. | All Rights Reserved.




https://www.mywabashvalley.com/federal-executions/william-lecroy-executed-at-u-s-penit... 10/9/2020
